PER CURIAM.
We grant in part the petition for writ of habeas corpus. The state concedes, and we agree, that each of the sentences for attempted first degree murder exceeds the legal maximum. See Williams v. State, 583 So.2d 395 (Fla. 2d DCA 1991).
Accordingly, we grant the petition to the extent that we direct the trial court to reduce appellant’s sentences for attempted murder in accord with Williams. The petitioner need not be present when the amended sentencing orders are entered. In all other respects, the petition is denied.
ANSTEAD, WARNER and POLEN, JJ., concur.